Exhibit 10.1

Non-Qualified Stock Option Retention Grant Agreement

1. These Non-Qualified Stock Options for the number of shares of Common Stock
indicated on the grant summary page (the “Non-Qualified Stock Options”) are
granted to you under and are governed by the terms and conditions of the 2017
Performance Plan of The Goodyear Tire & Rubber Company, adopted effective
April 10, 2017 (as amended from time to time, the “Plan”), and this Grant
Agreement. As your stock options are conveyed and managed online, your online
acceptance constitutes your agreement to and acceptance of all terms and
conditions of the Plan and this Grant Agreement. You also agree that you have
read and understand the Plan and this Grant Agreement. Capitalized terms used
but not defined in this Grant Agreement have the meanings set forth in the Plan.

2. You may exercise the Non-Qualified Stock Options granted pursuant to this
Grant Agreement through (1) a cash payment in the amount of the full option
exercise price of the shares being purchased (including a simultaneous exercise
and sale of the shares of Common Stock thereby acquired and use of the proceeds
from such sale to pay the exercise price, to the extent permitted by law) (a
“cash exercise”), (2) a payment in full shares of Common Stock having a Fair
Market Value on the date of exercise equal to the full option exercise price of
the shares of Common Stock being purchased (a “share swap exercise”), or (3) a
combination of the cash exercise and share swap exercise methods. Any exercise
of these Non-Qualified Stock Options shall be by written notice stating the
number of shares of Common Stock to be purchased and the exercise method,
accompanied with the payment, and proper proof of ownership if the share swap
exercise method is used. You shall be required to meet the tax withholding
obligations arising from any exercise of Non-Qualified Stock Options.

3. As further consideration for the Non-Qualified Stock Options granted to you
hereunder, you must remain in the continuous employ of the Company or one or
more of its Subsidiaries from the Date of Grant to the date or dates the
Non-Qualified Stock Options become exercisable as set forth on the grant summary
page of this Grant Agreement before you will be entitled to exercise the
Non-Qualified Stock Options granted. The Non-Qualified Stock Options you have
been granted shall not in any event be exercisable after your termination of
employment except as provided in paragraph 4 below for death or “Disability”
(defined as termination of employment while receiving benefits under a long-term
disability income plan provided by a government or sponsored by the Company or
one of its Subsidiaries), or termination of your employment by the Company and
its Subsidiaries other than for Cause (as defined below). Notwithstanding the
foregoing, in the event of a Change in Control while this grant is outstanding,
the Non-Qualified Stock Options shall be subject to the applicable provisions of
Section 14 of the Plan. For the avoidance of doubt, the Non-Qualified Stock
Options you have been granted shall not be exercisable after termination of
employment as a result of your voluntary resignation, except as otherwise may be
provided pursuant to Section 14 of the Plan in the event of a Change in Control.

4. Except as otherwise may be provided pursuant to Section 14 of the Plan in the
event of a Change in Control, the Non-Qualified Stock Options terminate
automatically and shall not be exercisable by you from and after the date on
which you cease to be an employee of the Company or one of its Subsidiaries for
any reason other than your death, Disability, or termination of your employment
by the Company and its Subsidiaries other than for Cause. In the event of your
death or Disability while an employee of the Company or one of its Subsidiaries
(and having been an employee continuously since the Date of Grant) on any date
which is more than six (6) months after the Date of Grant of the Non-Qualified
Stock Options specified on the grant summary page of this Grant Agreement, the
Non-Qualified Stock Options shall become immediately exercisable and, except as
provided below in the event of your death while an employee, shall be
exercisable by you for the lesser of (a) the remainder of the term of the
Non-Qualified Stock Option grant or (b) five years. In the event of your death
while an employee, the Non-Qualified Stock Options may be exercised for the
lesser of (x) the remainder of the term of the Non-Qualified Stock Option grant
or (y) three years after your date of death by the person or persons to whom
your rights in the options passed by your will or according to the laws of
descent and distribution. In the event of



--------------------------------------------------------------------------------

termination of your employment by the Company and its Subsidiaries other than
for death, Disability or Cause, any vested Non-Qualified Stock Options shall
remain exercisable by you for 90 days following the date of termination of your
employment. For purposes of this Grant Agreement, “Cause” means (i) the
continued failure by you to substantially perform your duties with the Company
or its affiliates (other than any such failure resulting from your incapacity
due to physical or mental illness), (ii) your engaging in conduct which is
demonstrably injurious to the Company or its affiliates, monetarily or
otherwise, (iii) your committing any felony or any crime involving fraud, breach
of trust or misappropriation, or (iv) any breach or violation of any agreement
relating to your employment with the Company or its affiliates where the
Committee, in its sole but reasonable discretion, determines that such breach or
violation materially and adversely affects the Company or any affiliate. Nothing
contained herein shall restrict the right of the Company or any of its
Subsidiaries or affiliates to terminate your employment at any time, with or
without Cause.

5. The Non-Qualified Stock Options shall not in any event be exercisable after
the expiration of ten years from the Date of Grant specified on the grant
summary page of this Grant Agreement and, to the extent not exercised, shall
automatically terminate at the end of such ten-year period.

6. Certificates, or other evidence of beneficial ownership, for the shares of
Common Stock purchased will be deliverable to you or your agent, duly accredited
to the satisfaction of the Company, at the principal office of the Company in
Akron, Ohio, or at such other place acceptable to the Company as may be
designated by you.

7. In the event your employment with the Company and its Subsidiaries is
terminated for any reason whatsoever (whether voluntarily or involuntarily) and
within 18 months after such termination date you accept employment with a
competitor of, or otherwise engage in competition with, the Company, the
Committee, in its sole discretion, may require you to return, or (if not
received) to forfeit, to the Company the economic value of the Non-Qualified
Stock Options granted hereunder which you have realized or obtained by your
exercise at any time on or after the date which is six months prior to the date
of termination of your employment with the Company. Additionally, all
Non-Qualified Stock Options granted to you hereunder which you have not
exercised shall be automatically cancelled upon commencement of your competitive
engagement.

8. Each Non-Qualified Stock Option granted is not transferable by you otherwise
than by will or the laws of descent and distribution, and is exercisable during
your lifetime only by you.

9. All rights conferred upon you under the provisions of this Grant Agreement
are personal and, except under the provisions of paragraph 8 of this Grant
Agreement, no assignee, transferee or other successor in interest shall acquire
any rights or interests whatsoever under this Grant Agreement, which is made
exclusively for the benefit of you and the Company.

10. Any notice to you under this Grant Agreement shall be sufficient if in
writing and if delivered to you or mailed to you at the address on record in the
Executive Compensation Department. Any notice to the Company under this Grant
Agreement shall be sufficient if in writing and if delivered to the Executive
Compensation Department of the Company in Akron, Ohio, or mailed by registered
mail directed to the Company for the attention of the Executive Compensation
Department at 200 Innovation Way, Akron, Ohio 44316-0001. Either you or the
Company may, by written notice, change the address. This Grant Agreement shall
be construed and shall take effect in accordance with the laws of the State of
Ohio.

11. Each Non-Qualified Stock Option may be exercised only at the times and to
the extent, and is subject to all of the terms and conditions, set forth in this
Grant Agreement, and in the Plan, including any rule or regulation adopted by
the Committee.



--------------------------------------------------------------------------------

12. In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to the information provided in this
Grant Agreement and any changes thereto, other appropriate personal and
financial data about you such as home and business addresses and other contact
information, and any other information that might be deemed appropriate by the
Company to facilitate the administration of the Plan. By accepting this Grant
Agreement, you give explicit consent to the Company to process any such personal
data. You also give explicit consent to the Company to transfer any such
personal data outside the country in which you work or are employed, including,
if you are not a U.S. resident, to the United States, to transferees that shall
include the Company and other persons who are designated by the Company to
administer the Plan.

13. By accepting this Grant Agreement, you acknowledge that a copy of the Plan,
the Prospectus, and the Company’s most recent Annual Report and Proxy Statement
(the “Prospectus Information”) either have been received by or provided to you,
and you consent to receiving the Prospectus Information electronically, or, in
the alternative, agree to contact the Executive Compensation Department of the
Company to request a paper copy of the Prospectus Information at no charge. You
also represent that you are familiar with the terms and provisions of the
Prospectus Information and hereby accept this Grant Agreement on the terms and
subject to the conditions set forth herein and in the Plan.